Citation Nr: 1127019	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1987.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Regional Office (RO) in Chicago, Illinois.

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In April 2011, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

It is noted that the Veteran submitted a letter dated March 16, 2009, addressed to and received at the Roanoke, Virginia RO on March 20, 2009.  In the letter, the Veteran refers to a December 2008 claim for service connection for hearing loss in both ears that he states was denied.  He further stated that "Notice of Disagreements" have been sent along with additional supporting evidence.  The claims contains a subsequent decision dated by the Chicago RO that denied service connection for bilateral hearing loss based upon a January 2009 claim.  There is also an indication that the Veteran's claims may have been brokered to the Roanoke RO in February 2009.  An effort should be made by the RO to determine whether there are additional documents and evidence pertaining to the Veteran's claim for service connection for hearing loss that might be located at the Roanoke RO.  If found, appropriate action should be taken by the RO in response to those documents and evidence.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

An eye disorder was not shown in service; and any current eye disorder is unrelated to service or to a disease or injury of service origin.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in September 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  The March 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  A VA examination was provided.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection for certain diseases, such as a cardiovascular disorder, hypertension, and an organic disease of central nervous system, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

In this case, an April 1983 service examination conducted in connection with submarine duty revealed that the Veteran had normal eyes.  His vision was recorded to be 20/20 bilaterally.  Another examination report from May 1986 shows that the Veteran had normal eyes and 20/20 vision bilaterally.  This report also indicates that he had full field vision.  The Veteran noted on a May 1986 Report of Medical History (RMH) that he did not have eye trouble.  In September 1986, the Veteran told a service examiner that he occasionally squinted to see better.  The examiner opined that the Veteran had low hyperopia with no visual complaints.  The examiner opined that the Veteran's ocular health was good.  The February 1987 separation examination report reflects that the Veteran had normal eyes, 20/20 vision bilaterally, and full field vision.  The Veteran noted on a February 1987 RMH that he did not have eye trouble.

A VA treatment record from June 2007 shows that the Veteran was treated for central serous retinopathy.  

An October 2008 letter from N.N.S., M.D., recognizes that the Veteran had been diagnosed with central serous chorioretinopathy.  The letter indicates that the Veteran's history and examination were most consistent with areas of old retinopathy in both eyes and a small area of likely active retinopathy in the right eye.  Dr. S. said that it may be helpful to the Veteran to reduce his stress level, as stress had been associated with retinopathy.

A December 2008 email from M.S., M.D., reflects that the Veteran had central serous retinopathy and was exposed to PCEs.  It was noted that PCEs had been reported to cause optic neuritis, and the Veteran should be checked for relative afferent papillary defect, color vision, and visual fields.

In January 2009, the Veteran submitted an internet article from the Camp Lejeune website which reported health problems associated with PCEs.

The Veteran remarked in January 2009 that ATSDR was conducting a study on contaminated drinking water at Camp Lejeune.  The Veteran said that ATSDR found possible neurological effects such as visual perception caused by the chemicals in the water at Camp Lejeune.

Another VA outpatient record from March 2009 reveals that the Veteran received a laser treatment.  The note reflects that the Veteran was concerned about his water exposure at Camp Lejeune, and the Veteran requested that the care provider write a letter to possibly implicate the Veteran's exposure to tetrachloroethylene (PCEs) during his training at Camp Lejeune as an etiology for his eye problems.

In April 2009, a VA examiner wrote a letter indicating that the Veteran had a history of exposure to perchloroethylene and tetrachloroethylene from his time in the service.  The doctor indicated that at that time he was unable to say whether the Veteran's current ocular problems were or were not related to his exposure to perchloroethylene and tetrachloroethylene.

A June 2009 letter from I.J.D., M.D., reflects that the Veteran was exposed to perchloroethylene and tetrachlorethylene during the 1980s at Camp Lejeune.  The examiner remarked that there was a question as to whether the Veteran's poor vision could be due to that exposure.  Dr. D. opined that the Veteran's neuro-ophthalmic examination was consistent with bilateral asymmetric optic neuropathy involving the right eye more than the left.  The examiner noted that there was a report of tetrachlorethylene causing bilateral optic neuropathy.  She indicated that she could not be certain that her findings on examination were due to problems with the Veteran's optic nerve, rather than to disease of the macula.  The examiner added that even if the Veteran did have optic neuropathy, he was not excluded to other causes of optic neuropathy.  The examiner concluded that the Veteran's findings were consistent with, but not diagnostic of, optic neuropathy from a toxic exposure.

On VA examination in November 2009, the examiner noted that he reviewed the claims file and Veteran's claimed in-service exposure to perchloroethylene and tetrachloroethylene.  The examiner recounted the Veteran's optic history and performed an examination, after which he gave a diagnosis of central serous chorioretinopathy with multiple recurrences, currently without evidence of fluid on the macula.  The examiner opined that the diagnosis given was less likely as not caused by or a result of the Veteran's exposure to perchloroethylene and tetrachloroethylene.  The examiner also gave a diagnosis of optic neuropathy bilaterally, right greater than left, as evidenced by decreased visual fields.  He indicated that the second diagnosis was also less likely as not caused by or a result of exposure while the Veteran was in the service.

For a rationale for his given opinions, the examiner observed that it was difficult to assess the etiology of central serous chorioretinopathy and optic neuropathy since there is no clear cause of central serous chorioretinopathy in the literature.  He noted that there had been evidence of optic neuropathy caused by perchloroethylene and tetrachloroethylene, and that toxic neuropathy may be a result of his exposure; however, he then added that it was unclear that the present manifestations occurred 20 years after his exposure, since the Veteran's vision was 20/20 as documented in the records up to 2003.

A March 2010 letter from M.S., M.D., reflects that optic neuropathy had been reported in people with exposure to perchloroethylene and tetrachloroethylene.  He opined that the Veteran had bilateral visual defects questionably secondary to optic neuropathy.  He concluded that optic neuropathy may have been caused by previous exposure to chemical detergents.

In April 2011, the Veteran submitted additional articles concerning optic neuritis, trichloroethylene, and perchloroethylene.

An April 2011 letter from R.E.M., O.D., reflects the Veteran's history of exposure to perchloroethylene and tetrachloroethylene from the drinking water at Camp Lejeune.  Dr. M. commented that he was unable to find any study of the effects of these chemicals from prolonged consumption of contaminated water, but he could not discount the ill effects of ingesting those chemicals given their neurologic effects upon inhalation.  Dr. M. stated that he did not believe that the Veteran's central serous retinopathy corresponded to the exposure and ingestion of perchloroethylene and tetrachloroethylene.  He added that the etiology of the optic neuritis and resulting vision field defects remained in question, as a neurological examination ruled out other common causes of the optic neuritis, leaving exposure to perchloroethylene and tetrachloroethylene as a possible cause.  He noted that he was not able to claim that exposure to those chemicals was the definitive cause of the Veteran's optic neuritis and vision field defects, but he said that the chemical exposure was a possible cause.

During his April 2011 Board hearing, the Veteran reported that he had pain, blurred vision, dryness, and fatigue in his eyes.  It was noted that no examiner had been able to determine an etiology for his eye problems.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  His statements are competent regarding the Veteran's experiencing vision problems, as those symptoms are readily identifiable through casual observation.  However, concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  In this case, the Board notes that while the Veteran presently asserts that he has had vision problems dating to 1983 or 1984 when he was stationed at Camp Lejeune, he indicated on two separate Reports of Medical History-dated in May 1986 and February 1987, well after his eye problems allegedly began-that  he did not suffer from any eye trouble.  As the Veteran's present assertions contradict what the Veteran himself indicated on these Reports of Medical History completed after his eye trouble allegedly began, the Board finds his statements to not be credible.  The Board additionally notes that service examinations completed in May 1986 and February 1987 both indicate that the Veteran had normal eyes and 20/20 vision.  As these reports were created by trained medical professionals in the course of impartially reporting medical findings in the course of their duties, the Board finds that the May 1986 and February 1987 examination reports outweigh the Veteran's contentions that he has experienced a continuity of eye symptomatology since 1983 or 1984.

The Board has reviewed the articles submitted by the Veteran relating to eye problems and toxic chemicals.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  As the submitted articles are not specific to the Veteran, the Board finds them to be of no persuasive value regarding his specific claim.

Turning to the medical evidence, the Board recognizes that the December 2008 email from M.S., M.D., reflects that PCEs had been reported to cause optic neuritis; however, Dr. S. did not opine that PCEs were as likely as not the cause of the Veteran's optic neuritis.   The June 2009 letter from I.J.D., M.D. concludes that the Veteran's symptoms were consistent with, but not diagnostic of, optic neuropathy from a toxic exposure; thus, it appears that Dr. D. was unable to make a diagnostic connection between the Veteran's symptoms and his active service.  These sources thereby do not provide the necessary medical nexus between a currently diagnosed disorder and the Veteran's service in order to establish service connection.

After indicating that it was less likely as not that the Veteran's eye disorders were caused by or a result of his exposure to perchloroethylene and tetrachloroethylene, the November 2009 VA examiner opined that the Veteran's toxic neuropathy may be a result of his exposure.  The March 2010 letter from M.S., M.D., reflects that the Veteran had bilateral visual defects questionably secondary to optic neuropathy and that optic neuropathy may have been caused by previous exposure to chemical detergents.  The April 2011 letter from R.E.M., O.D., indicates that chemical exposure was a possible cause for the Veteran's optic neuritis and vision field defects.  The Court has held that the use of equivocal language such as "possible" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  As the November 2009 VA examiner, March 2010 letter from M.S., and April 2011 letter from R.E.M. all express opinions in terms of speculative language (i.e., "may be," "questionably secondary" and "may have been caused by," and "possible cause"), the Board finds that their opinions speculative in nature.  As they are speculative, they do not provide the necessary medical nexus between a currently diagnosed disorder and the Veteran's service in order to establish service connection.

The evidence of record clearly establishes that the Veteran has a current eye disorder, as reflected by the current diagnoses of central serous chorioretinopathy and optic neuropathy.  However, the record simply fails to establish that his eye disorders are medically related to any incident of service, to include exposure to the water at Camp Lejeune.  None of the medical records reflecting diagnoses of an eye disorder indicate that any current eye disorder is at least as likely as not a result of the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Without such a nexus, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the sake of completeness, the Board notes that the record shows that the eye disorder in question, sometimes characterized as optic neuropathy, was first shown well beyond the one-year presumptive period for a disease of the central nervous system as a chronic disease following separation from service in 1987.  Thus service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 cannot be established on a presumptive basis.  .

Concerning the Veteran's remarks, to whatever extent he attempts to assert that his eye disorders are a result of his active duty service (to include exposure to toxic chemicals while stationed at Camp Lejeune), the Board finds that any such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental question of whether the Veteran's current eye disabilities are etiologically related to the Veteran's active duty-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither Veteran nor his accredited representative are shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Accordingly, the Board finds that the claim for service connection for an eye disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an eye disorder is denied.


REMAND

Concerning the claim for service connection for tinnitus, the Board notes that the Veteran underwent VA audiological examination in November 2009.  The examiner reviewed the claims file and recorded the Veteran's reported history of noise exposure.  The examiner performed an audiological examination and indicated that pure tone audiometric results were not reported due to lack of consistency in the scores and suspected malingering on the part of the Veteran.  Regarding whether the Veteran's tinnitus was as likely as not due to in-service military noise exposure, the examiner opined that she could not resolve that issue without resort to mere speculation.  She said that she could not offer an opinion due to the Veteran's inability to provide consistent and reliable responses during the examination.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The November 2009 VA examiner was unable to offer the requested opinion due to inconsistent responses from the Veteran during the course of the examination.  The Board highlights that the duty to assist is not a one-way street; if a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, giving the Veteran the benefit of the doubt, the Board finds that he should be afforded another VA examination to determine the etiology of his claimed tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed tinnitus.  The claims file should be provided for review, and the Veteran should be interviewed regarding his in-service and post-service noise exposure.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.

Based on the results of the Veteran's physical examination, his lay statements regarding his history of noise exposure and symptoms, and a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service. 

A complete rationale should be provided for any opinion expressed.

2.  Readjudicate the Veteran's claim for service connection for tinnitus.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


